PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Hahm et al.
Application No. 14/811,836
Filed: 29 Jul 2015
For: Method And System For A Reduced Computation Hidden Markov Model In Computational Biology Applications
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the request for refund received November 29, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $2,100, stating in part that “[o]n or about October 14, 2021 and October 28, 2021, Applicants paid the required fees for an e-Petition . . . Due to an error with the U.S. Patent and Trademark Office systems, the requisite fees were charged, but the petition and required documents were not processed, or submitted . . . Applicant re-submitted the . . . documents and the requisite fees.  In view of the double payment of fees, Applicant herein respectfully requests a refund”. 

A review of the Office records for the above-identified application shows that applicant made an attempt to file a Petition for Revival of an Application for Patent Abandoned for Failure to Notify the Office of a Foreign Or International Filing under 37 CFR 1.137(f) on October 14, 2021, however the papers were not uploaded into IFW, but the fee of $2,100 was received.  A Petition for Revival of an Application for Patent Abandoned for Failure to Notify the Office of a Foreign Or International Filing under 37 CFR 1.137(f) was filed October 29, 2021, along with an additional petition fee of $2,100.  The petition was granted on January 27, 2022.  As such, a duplicate payment was made.  The petition fee paid on October 29, 2021 is required for the Petition under 37 CFR 1.136(f) filed on October 29, 2021.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $2,100 was refunded to petitioner’s deposit account on January 20, 2022.


Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions